 

Pee _—_.Case_3:20-cv-08130-SPL--MTM Document1 Filed 06/03/20 Page 1 of 13

 

Peecy EfrLt . JUN’ 0 8 2020

 

 

 

 

 

 

 

» Name and Prisones/Booking Number ; . GLERAK U 8 Better COLEy
MOHAVE Comtty Adult devention TY gy BISTANGT OF AMAONA
Pines of Confinement ms
50! west HIGHWAY 66
Mailing Address

Kid6MANLAZ SEY4Ol

« City, State, Zip Cods OF
(Failure to notify the Court of your change of address may result in dismissal of this action.)
THB DRUM 18 Uy IN PROPER KOR ACCORDING

TO FEDERAL AND/OR LOCAL RULES AND PRACTICES
AND 18 SUBIECT TO REI UCTION BY THE COURT.

IN THE UNITED STATES DISTRICT COURQ ie, JG Gy) <4]

 

 

 

 

 

  
 

 

 

FOR THE DISTRICT OF ARIZONA. ; (Rule Number Seciion) i

(Full Name of Plaintifi) Plaintiff, ) :

) i

YS. ) € ‘ASE NO. CV20-081 30-PCT-SPL--MTM |

: Dh pepe a ) (To be supplied'by the Clerk)

a) Don BISCHD EF _srudividustty )

(Full Name of Defendant) . . ) i

Q) officer GiLlasPiE Ives _, ) .

“End Winaleg ). CIVIL RIGHTS COMPLAINT

GOFFICER RAMSAY G62, ) __,,_ BY APRISONER

oo ao. seu et te aor ) R j AL (A y TDR y . .

(OFFICER Hull _ LE Zo ) Ql Original Complaint .
; Defendant(s). '° “ )’ [1 First Amended Complaint aL,

xf Checeif there ae ndsitional Defendants and attach page 1-A listing them, ) .

 

» [Second Amended Complaint

 

A. JURISDICTION

 

}
. |
1. This Court has jurisdiction over this action pursuant to: ;
FA.28 ULS.C. § 1343(a); 42 U.S.C. § 1983 ;
[] 28 U.S.C, § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
C1 Other:

 

    

sat f Ave

2, _ Institution/city where violation occurred: fae ty Ad ult detent t loal Ace li t¥
| KINGMAN, AZ

 

Revised 5/1/2013 1

SS0/555

 
Case 3:20-cv-08130-SPL- -MTM oaemen 1 Filed 06/03/20 Page 2 of 13

PAGE

 

 

 

 

 

 

Me pAD fF  (Mottave tountly Adult detention FAcL et

 

 

 

YEN

 

Epdividsa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
nome srmeereme == ase-3:20-cv-08130-SPL--MTM Document1 Filed 06/03/20 Page 3 of 13 |

 

B. DEFENDANTS
1. Name of frst Defendant: DON Bise Hore . The first Defendant i is employed as:, Y
JAiL. Conipqander, at MoAve Couns hy Acdalt Aetenttiand FRCHITS

 

 

(Position and Title) (astitution)

2, Name of second Defendant: of filet GillAs Spié_T7 724, The second Defendant is employed as:
uigthdes OFFICER at MCA DE

 
 

 

 

 

 

 

\ Db I Se a
(Position and Title) . (institution) ©
3. Name of third Defendant: OF RicekR: RA IMSAS . The third Defendant is employed as:

Flopg OFFICER at Mt CAL Dy fe .

(Position and Title) | - Gustitution).
4, Name of fourth Defendant: OFFICER Huld “727 . The fourth Defendant is employed as:
GRICVANEE OF EIEER at pa CADE ,

(Position and Title) (stitution)

Ifyor name more than four Defendants, answer the questions listed aboye.for each additional Defendant on 2 separate page,
oo C, PREVIOUS LAWSUITS
1. Have you filed any other lawsuits while you were a prisoner? : [i Yes LI No
2, Ifyes, how many lawsuits have you filed? _ Describe the previous lawsuits:
a. First prior lawsuit: | |

.
1. Parties: PERey MILE y._OFRCER DE laAto

Court and case number: .
Result; (Was the case dismissed? Was it appealed? Is it still pending?)

 

Ww ho

 

 

b. Second prior lawsuit: , . | , - kg
1. Parties: PERCY Hild v. SCHUSTER - !
2, Court and case number: :

 

3, Result; (Was the case dismissed? Was it appealed? Is it still pending?)

c, Third prior lawsuit:
1, Parties: PERCY ! Hs tl Vv,
2, Court cr case number:
3. Result; (Was the case dismissed? Was it appealed? Is it still pending?)

hits Galladh

 

 

Tf yon filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2

 
Case 3:20-cv-08130-SPL--MTM Document1 Filed 06/03/20 Page 4 of 13

 

 

 

 

 

 

 

 

 

THE SiAtH

 

 

1s 6M loved A PRETRIAL DETENTION Facility

 

 

 

(7) NAQ

 

 

a
al

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
mh

ere Case 3:20-6v-08480-SPL--MTM Document1 Filed 06/03/20 Page 5 of 13 |

D, CAUSE OF ACTION

 

1. State t the constitutional or other federal civil right that was violated: A F a , # 2. \
fe i hoe Gy z fit seh Oe gd sgh

 

2, Count Identify the issue involved. Check only one, State additional issues in separate counts.

4 Basic necessities FMail Pl Access to the court C] Medical care
Pt Disciplinary proceédings Jet Property C] Exercise of religion BeRetaliation

 

fl Excessive force by an officer V4 Threat to safety L] Other:

3. ' Supporting Facts. State as briefly as possible the FACTS su. pporting Count I. Describe exactly what each

Defendant did or did not do that violated your rights, State the facts clearly in your own words without citing legal

authority or arguments.
TAiL Caf manded BiscHoFr
te if belué wrouéPully Relavated Upon BY Su baye ns be es
eAmépe HILL Ad Glued OUt legal Advize To {HECE |
srHlat oF ried RAwasey Had ~rnSutied Aud WAd phySicaliy Uyet
(Y OF Piven. Ramsey Stated et GuicllS LiKe Septal tad lene! 7 S(Atee
ta The H- God termates, thed tated No Stated (2 OM wHAL bbe Yes Witchipg .
TH A+ GAY ASS Stir Fak a oucrened KsBy BRYA Mertoetal phil,
He states #0 the Pad eh ‘tal Aal Taian Ate Hee Mex? DAY on 2-JA~ Bb
abe HAgld fa) Pople Phae TuneAbes: SA wldeR Oo! tufrd Ges Phe er diy idee tds
Swlwate do $s then) Fell Aa UES loot, Taiedte ill Hetbed theke
TansateS withe GAievadees because they AS:ked hina to AS juetdte Mable”
WAS A Pla-SE LEGAL Tuned be, thes 6FEICER BAMAS RedAL Ate d oy

 
 
  

   
    

 

  
   

 

 

 

 

 

     

Lp nt ate WLLL ted weate. te dd tia St FALSE hule Vialtfiea DiS pEineAgy
REL GHz: & connwsaded, EVSCLIGEF ZS fislis fide THA® MAF Vix LA f toad
at by Tidpadte Milk yet Be edd OF Picea. PARR UA Zab PebPAd fs

WCE wikeeg
On tMan de HLbL wite . ‘6 ithe
Wilh. bese The pod Tag fan

4, Injury. State how you were sajed by the sions or inactions of the Defendant(s).

FAlSéty Accused OF Whee deid@, RETA LEE eel sets St FoR vtili ~

    

 

 

f fy tad £ Arad KO sie WAS Talsetie’

 

 

 

  
 
 
 

 

 

ZG fhe TelAte GRie. WA elite S¥Sren, tvs = Hox Qhone
ACCESS Remiaved Frac pleut usc duit PeViL bg eas : ig tek
Cu Sied ¥ Haase. Awe Lear & Pee, ple. Lt a,
5, Administrative Remedies: BY OER Sebo LA COS fed fy

a, Arethere any administrative remedies (grievance rrocedues 8 OF administrative appeals) available at your

institution? Yes LINo

b. Did you submit a request for administrative relief on Count I? . El Yes CINo

c, Did you appeal your request for relief on Count I to the hi chest level? ftYes O No

d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you

_ did not.

 

 

fad Ayal fie PASH. BELES oS ” Mase

> Se

WAS 4de Fully Austte by anrmdte Hi Ob Phat a

 

 

ii, Fy Lpsahétd win we

Fi,

 @
oe Case 3:20-cv-08130-SPL--MTM Document 1 Filed 06/03/20 Page 6 of 13

 

 

 

 

 

COUNT IZ pe ae VE Of PE
1 State the constitutional or other federal olyil right We was violated: ¢ _¢ SF A
Gre, #4 A Mtsiditerwts Ulatived
2. Count EE. Identify the issue involved. Check only one. State additional issues in separate counts.
Px Basic necessities bet Mail ml Access to the court LC] Medical care
I Disciplinary proceedings [ Property [] Exercise ofreligion . ~ Dil Retaliation

Excessive force by an officer [1 Threat to safety QO Other:

 

3, Supporting Facts. State as briefly as possible the FACTS supporting CountIL. Describe exactly what each
Defendant did or did not do that Violated your riglits, State the facts clearly in your own words without citing legal

authority or arguments.
de Cully. Ablane of the Retabitdinn) ped

OF Filek GithASPiEé. WAS HA
Lemay bid l By 8 Subsad? hiAs€ _stht “&. Suéh AS Pycee flAvwsleg
Si 19 aad a bad Tie nat '

   
       
  
 
 

LteitenG tee seietdge Lf Hike fad.
ARLES td A_ DIS Phi ddete £ RE pe
Rule ielAdtd £3 fA Sleagly Sith isea 26 de 68 F 2.
Tpmade pil was AUtheas Zed To Do So by #5. Oueh Tenaéde bee is Adef”
clepatte OR ASpSS2ES glen twintte wk bis piepie Shared
347 er thee Blawrliedt belavse. bie begs MSS heath bi
Blues. OF the blassbe?” ~hb A Co eantupsa f tie OF Ai bie heer,
OPRCER Gillaspie Covered UP OFceR: KARAS Rettll até. tnd Onf
ity Hil (oe Bévires alt gal Adie fist! Fating A ORE sIRXe
OW OF Eth RAMEY deed bie peaty [IF LE feSs “Eis LOLSEA
CY Shad op SAILS Ahad SYLAL Le7 SAL paapstte Lsbt pbs Le fies
ALCESS 2 BB fhe Cb12p Zo C

 
 

 

  
     
  

 

 

 

4, Injury. State how you were injined t the actions or inactions ofthe Defendant(s).

Less OF | “eStodiy ShtteS, IatS af lsat

O ies tty. Less ‘a fb tgatt bets: Le ges fee SLs Bic 2S ad
bt. A Mend uke wal tty tieal, Leta henley: ieee Flow
Gillette 5% Che go

5, Administrative Remedies.
a, Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

 

      

institution? Rives CINo
b. Did you submit a request for administrative relief on Count I? A Yes [LINo
c, Did you appeal your request for relief on Count II to the highest level? . BbkYes [INo
d, Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 

 

 
" Case 3:20-cv-08130-SPL--MTM Document Filed 06/03/20 Page 7 of 13

my

 

COUNT IL vite wth 4
1. Seif consanal or other federal civil right that was violated: — =
© Aateadieod. Vialtted

2. ConntITl. Identify the issue involved, Check only one. State additional issues in separate counts.
MI Basic necessities L] Mail FI Access to the court I") Medical care

(Disciplinary proceedings #4 Property: CJ Exercise of religion Jl Retaliation
Excessive force by an officer [x] Threat to safety [1] Other: .

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what each
Defendant did or did not do that violated your rights, State the facts clearly in your own words without citing legal

authority or arguments.
PFI CES f i fa Retad ‘thed On Keees Middl Far Giles eget Ad) thee

Ae 24 os ates Ait hihAF bith Nsked pencey LhEt AS: a tbtt

HE FTE te Fad of Five. A petty TE LHS SHhts bibee Fe hstten f
é £. 2 Ave. & Lod Fbuke zi Ibis Ca EE fe Se Vscad i 8b led

a abdp s
IH AS Ate ved wihtebdae that GAY AS
ee mesrvel hl. Theat ths Veg

 

 

  
          

    
  
  
  
    
  
  

        

 

 

 

2 teal as thee

 

 

 

  

 

 

wae bp Fh sea Mas Shit ie

ie “ihre ‘the LeP iea& 3 p Mace le
= : . wpa Advi. oF AS ked ie

; hecethe £ WAG PRO fee aves. vials oe

 

 

ital ieee. hate ft fALGE bbe vate Pht agh “Repia.e Lain afer eae

3. eeiibhe § Flared sed Phe AAy haden wihieh Ko bet? Gibbad [enh SEs

Ye oI by elig POA Re Whee Ageitterd! the Biheite I ZI Cpprpty ioe)

Ade Rele Viathtiad AS tebe. fo Me Rebs Miabhhias! For. Se'B'tAdg

Ae Ano ¥ Hes tasevedee £ eT) th #0 Ei seit ree edad. Le LiL Roats; a

SS 5 tht. OFhes *remtie OFF pS jitapewtlye AL Chee’
{[Aese Ruble Vialatiod clavars.
njury. State how you were injured by the actions or inactions of the Defendant(s). °

“cad Se Repeatent, FAlSele AcéwSeppentt, Retaliptited Ord poy

PERS aS faa Usete ue The Aurhoss Ltd CAF Ed Andee Se Se. so

Repaawed fides loved GdStiadiy Qfstad ded te Ls YeAe>, Per Oat plane.

Beste tti bed, Thole. Log é Whaat, Deady ob Ade ey @ Breton

5, AdministrativeRemedies, Pvdd,i., at fat Bae & nile Ce

(

   
 

 

    

 

 

 

a, Arethereany administrative remediés (grievance procedures oe ehh: appeals) available at your
institution? ° Byes CINo
Did you submit a request for administrative relief on Count II]? bd Yes [INo

ce, Did you appeal your request for relief on Count III to the highest level? Bl Yes LINo

d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you - :
did not,

 

 

Ifyou assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
Lf. Stat
AAAS

 

Vielheed

Case 3:20-cv-08130-4e it

lovnet

Ges #63 fbi caclbl ga,

Cen

  

- Document 1. Filed 06/03/20 Page 8 of 13

   

Kedenal ¢ Ve b bb ght xe
Aibttaad te téeth § ! ez

 

 

 

 

2. Com

 

& B ALLESS ta Lewe tS

 

3.

 

 

 

B Petttlatlad —

 

 

 

Sings oe ¥Oa/E & oA <

Fivege thoi l The

   

‘ ‘
a S

 

 

 

 

Auttyee 0F BF CA PEMA YS

Aw itipéi, Carvedage OFF yeaa bata Wt tet tely |
tif Pee Beh Quveie. Aud tht ate

 

 

 

 

 

 
 

 

Leh WV,

ne. Far lebples otha. Lie weap he. $ Cui Nev nnete OF Ficen.
: OFF cea. tHe LL wes Fee4 Aucthrte Pha IP

 

(iste Ley

 

 

 

adeenes oy ei The a tide

 

 

 

 

 

 

 

   

 

hop ob bab potter voneteen é ane

 

 

 

 

 

    

/ i] f 4

a “f-2

ae

ort eee fad l Faoned ¢ fis. fy Onispintees 7. CAE £8. é.i@ CFE eax.

 

    

bo aa,
by Bee
€

 

 

AF feng _peme?e. Ocun) Finer ee ots fa iad

 

 

 

aT

 

 

Led Plow KEG EE PAD Y Gott : Duat oar 3 svViglte PB es

   

loud 5 Hoey

 

 
  

 

 

 

&

ae & Fise é “a

  

fi QP oof
“é AO ob
: &

 

  

of vba he

f Mey “eg 4 ae bddeake, peljen Pepent

Seb

   

 

 

 

£

havirge FLV LAS

 

 

 

 

 

 

 

 

 

 

 

 
tes teeereemnm—— CASE 3:26-cv-68180-SPL-MTM “Pagument 1 Filed 06/03/20 Page 9 of 13

 

ieee anes asia

Count FiVe

 

 

D, CAUSE OF ACTION

 

1. State the constitutional or we er federal civil sight that was s violated: “ é é
{7d * é Abt widf: Leo

' 2, Count E. Identify the issue involved. Check only one, State additional issues in separate counts.

Kl Basic necessities [CL] Mail CL] Access to the court At Medical care

C] Disciplinary proceédings CI Property CO] Exercise of religion C7 Retaliation -
Cl Excessive force by an officer [1 Threat to safety [I Other: _BAS/C CARE

 

3. ' Supporting Facts. State as briefly as possible the FACTS supporting Count]. Describe exactly what each
Defendant did or did not do that violated yourrights. State the facts clearly in your owa words without citing legal

authority or arguments.
ON 2-25-20 Blok My HAwd PlayiWG awd bALL, i Was Never.
Le a pA Fat ried

Glin KAY Fee OVER A_yaoesth , peg: band HERE
POs ie bal Aa ted I Caner Close !¢ ant. abba 0 fbb fon
7 DiS tae. Wat Arye bfbed Les flacacliy Yes led VOB

Rail wiestd baer to Rebterk ¢& ty Ftx 1?
wIVee IVE Bebed af VACA DF whe Steal CE. Le etive Prsetudd LAS (edie al

BL. GF My CHEOMIC. ERRE FA 4 Baek LAE Mb CEE, POU ROPCb Lat ede EFS
EE et Shee gs Lue be ' tbs pitts, WK HAve Pius Ad SERS

 
  

EG

 
  

  

tw rey LES leek with cabsebts beel Kecowt$fawthl bub Path Mettte tS& SAE ;

BULBS Tr Praw? Foot, hey SO I GIVE. Rag Supportite feo? Lott fide

gre &e MMe beg ot. ty sched &,
~E Mave. Had exti¢are AbdanaZncdd fibted BA OVER A PEO,
Ctlfiadé Ate Rae la # hed bek She (ROLE & ,
Ltapled € Ageliy OF fed td) lattes , Aldo L Atte bes esa

7 a” dactda VEIE fired B fb, OB 8 Medes bial PREECAE DFE Bas Ohler’

© hea! Pat A Lat tiia LAlgee | MEAS pry tab odake ¢

 

  
 

   
      

4, Injury. State how.you were injured by the actions or inactions of the Defendant(s).
patty LAned Sif hick

hed: aes _ Slee phe SASS Cedde- af pitt, Beanse& £P&6E

 

 

5, AdministrativeRemedies: .
Are there any administrative remedies (grievance procedures or administrative appeals) available at your

2.
institution? FlYes [No

b. Did you submit a request for administrative relief on Count I? Ayes LINo
KYes LINo

Did you appeal your request for relief on Count I to the hi ghest level?
d, Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you

_ did not,

a

@ Ace 7

ay, NF #ta Fhe h- hay
bt tend fersttlitad’

Ve pW Tee

 

 
 

Case 3:20-cv-08136-$ ER | Doctitrannd / Filet66/03/20 Page 10 of 13

| loynt WV.
he sate Ihe Can SE, Hd DA. OR ork,

 

   
 
 
  

 

Ze cow? , Rhett iF ‘y THE ZSS0E INVOL ved.

Mes 4“) fRop€kiy ——— Wrtcess fa uke S

 

ay proceedings 8 Titter? to SAbety U KEtAl cd,

 

 

3, Seppo tile FACES.
LZ WAS Toce moved bb ble éER Seiwasty bfragtaS sarees FoR _

 

 

  

ke, AL Men fi Eee bMS fo .
(Aled coun)  becktwé where Te eke 4 teantal Change Upon! OFRLeR,

NELGH1O fen AE ASSIEEE Vat) mie Ou 12-2 —17 , GIhIER Le tp Fore

 

 

 

 

 

 

 

ow Sécuntiye Cesar Ctrreaa, Then) OW § 4-22 bet'7Thi dS YE howe Ofer
PTE Tiliwé Chines tperd OFFICER PELE Ate -& WAS Atlac KE

Aree Ta igveSs 7oR FILE A POLE. SE REPOLL On ANMOTALA :
which 2 bias deerired A SNMICA (ER Co0lVE Ip 6006 nee! |
Rhiwi & CHEE, REEHUASS that 1+ biAS The oF €i cee hte
ALA CH ed pe sed: Cpe THE ASpelt wears G staal Sad SEC vee hy

Cavgent 1 PACAQF,

 
 

 

 

 

 

 

 

   
     

 

7. LA TERY Zo was 7.

 

 

Sf i'l lg Vetiiend Wher) I rhecce Blood / fal boty Lelabé oh was eid be

<Z. Ke find a ae, a Wb E Black Ete, sees A ee Ope

ope bev e poe dare? LBS ate heont — Catala des : Po Poste xr Lund © ple ot ont lig

ud Aty SVperee chy 1S Sense
speeet aF bs ASG e Le CAEL, Meg ee et fee

sy Weare toad As Ae Pen pe:

 

   

degre pA iad fi

 

 

é f

Ape? paipifle teaidées - bs v Vifewins A fee be

 

5, pnb Sha thee Renew tS, YES

 

 

 
 

ee Case 3:20-¢v- osubd.Gie Ayr Document 1. Filed 06/03/20 Page 11 of 13

VEN

 

 

 

COUNT BV/T....”
_L State the constitutional or other federal civil right that was violated:
LYE Nfaepd titre 6S

2. ConntIt, Identify the issue involved. Check only one. State additional issues in separate counts.
Pe Basic necessities [1] Mail JST Access to the court C1) Medical care
C] Disciplinary proceedings C Property C1 Exercise of religion . [1 Retaliation
[1] Excessive force by an officer [1 Threat fo safety O Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what each
Defendant did or did not do that Violated your righits, State the facts clear] in your own words with ut citin legal
authority orarguments. Cowen 13 oe toyed is MEA THEE

LAist LIGRAR: enh ‘SHE £5 ALSa 4p dfaal OF é
TRAINING. This 1S Ans Bute Re ta f, Cowen’s Gouletines For

Law liBesay LS: Mo Pi /S CAL ACCESS a “TA LiRARY, bE FE madANt
Ss REQuieEd Ta RE CASE; AW OVER A PHONE Apsd oS REQUIRES te.
TIRGH. “Supety ALL tH LEY Statutes cH Adigal’s, Codes, RULES OF
CASE LA to Ee ive ANY APPLEASLE CASELAW! Ss RE tteas F pond
law UeRAagIAD awe

this of Ceuvase FS Lape SiMEé TO ds witiesT HavldG ACCESS to A
Liw LikKAsey To Sie onRdiZe CASELAW , of FeRuse, CASELAUS To.
determine Whlat is Age CAGLE Ta fhe DEFE Aree CASE
THis CREPES A doatth to KCCESS Phe Cavkt,:
Tal My CASE bo LAS PRO - ete AVd faetd Not Burt Aneg hele Yast
DEFEMCE FZ By OBE BECAUSE OF Fhe Roasted aS SEF B

Ave Liban ad ad Coiwtas .
lauttde AlbSe REFUSES tye MMAEL Avy ea pres DE tiled biti~

dad, Ort Ze pigkie Coase s OF Laswé wht legAe Lt Otel ,
th Made De tepdint, La Made Wind weed Ht GpltS hee
eitdly lun denaws Med 2 tpossibte Te de

 
 
    
  

    

    
 
  
 

 

 

   

 

 

   
 
 
 
  
  

  

 

4, Injury. State how you were in jared by the actions or inactions of the Defendant(s).
che poSSikle to prebeely DEFEud oWESELE re A Coudt-+ OF LAwS.

DEwyIMS ACCESS 4D THE Ce vnc.

5, Administrative Remedies,
a, Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Mf yYes LINo
b. Did you submit a request for administrative relief on Count II? bt Yes [No
c, Did you appeal your request for relief on Count II to the highest level? . KliYes [No
d, Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. _ ;

 

 

PAGED

 
Case 3:20-cv-08130-SPL--MTM Document1 Filed 06/03/20 Page 12 of 13

EK, REQUEST FOR RELIEF

State the relief you are seeking: _ . Jf on ag
Tb Have the Evel yed oF Pieeg§ AED , bbe fot é
PERE. os fe fé hee eyes AiheS Foe a é, FEARS eee re Cy fi Cx BEL f
LiL ePA $I Cpt pe Cases |

fC hdc Teaser L3-¥Y
DAnM AGEL py “Ge

 
   

adit bie

 
  

     

  

piitettt ie LAraages Ape Corspeplad PRY
PREEL |

       

2t 6b teatated bie Vhs Bane OF

 

 

I declare under penalty of perjury that the foregoing is true and correct.

        

 

 

Executed on 9 Lf “ee /) Joa stot, cof Le fof
. DATE /* SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney's address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form, If you need more space, you may
attach no more than fifteen additional pages, But the form must be completely filled in to the extent applicable,
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages,

 
_ Case 3:20-cv-08130-SPL--MTM Document 1 Filed 06/03/20 Page 13 of 13

 

Se & ee
& EF Sidhe S&S 2
i Bega § f
‘ 3 4 Je

 

 

 

kK / JuUdGeE

 

 

1) 4) Gah (SS pales

ARLLCEAAE td. -At MEA OF ate) ae

 

 

The R6HE To HAE Any bony @ OF Civid Sue 7

 

 

 

   

 

Awd Lig Radi tal Conen, whe tls LiticAnt

 

 

   
 

‘ble fod Unéant Toda,
yg Thi ¢ Ls Yi t

Et P8 Su f-
"Caw Wave A Copy oF Swit

 

 

Th LA pb LE Ya 7,
| é WJC é ¥

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
